Exhibit 99.1 CONTACT: John C. Wobensmith Chief Financial Officer Genco Shipping & Trading Limited (646) 443-8555 GENCO SHIPPING & TRADING LIMITED ANNOUNCES THIRD QUARTER 2 New York, New York, October 31, 2012 - Genco Shipping & Trading Limited (NYSE: GNK) (“Genco” or the “Company”) today reported its financial results for the three and nine months ended September 30, 2012. The following financial review discusses the results for the three and nine months ended September 30, 2012 and September 30, 2011. Third Quarter 2012 and Year-to-Date Highlights · Recorded net loss attributable to Genco for the third quarter of $38.4 million, or $0.90 basic and diluted loss per share; · Maintained cash position of $97.9 million on a consolidated basis, including restricted cash; o $94.6 million at Genco Shipping & Trading Limited, including restricted cash; o $3.3 million at Baltic Trading Limited; · Entered into separate agreements to amend the amortization schedule and extend existing covenant waivers under each of our three credit facilities through and including the quarter ending December 31, 2013; and · Continued a short-term time charter strategy by fixing vessels on spot market-related time charters with the option to convert to a fixed rate and on short-term charters while the market remains volatile. 1 Financial Review: 2012 Third Quarter The Company recorded net loss attributable to Genco for the third quarter of 2012 of $38.4 million, or $0.90 basic and diluted loss per share. Comparatively, for the three months ended September 30, 2011, net income attributable to Genco was $1.6 million, or $0.04 basic and diluted earnings per share. EBITDA was $18.4 million for the three months ended September 30, 2012 versus $57.9 million for the three months ended September 30, 2011. Robert Gerald Buchanan, President, commented, “During the third quarter, we continued to employ a majority of our vessels on short-term or spot market-related contracts that preserve the ability to capitalize on future rate increases. By maintaining an opportunistic time charter approach combined with a cost-effective operating platform, we expect to increase the Company’s future earnings potential when market conditions improve. As we remain focused on taking advantage of the long-term demand for essential drybulk commodities, our large and modern fleet bodes well for Genco to continue to provide customers with service that meets the highest industry standards.” Genco’s voyage revenues decreased to $53.6 million for the three months ended September 30, 2012 versus $93.5 million for the three months ended September 30, 2011. The decrease was due to lower charter rates achieved by the majority of our vessels as well as a higher number of days that our vessels were on planned offhire to complete drydockings during the third quarter of 2012 compared to the third quarter of 2011. The average daily time charter equivalent, or TCE, rates obtained by the Company’s fleet decreased to $9,119 per day for the three months ended September 30, 2012 compared to $16,447 per day for the three months ended September 30, 2011. The decrease in TCE rates resulted from lower charter rates achieved in the third quarter of 2012 versus the same period in 2011 for the majority of the vessels in our fleet. Increased vessel supply coupled with negative sentiment on the rate of growth in emerging economies were the main contributors of reduced rates during the third quarter. The effect of these contributors was partially offset by record scrapping of older tonnage. Chinese iron ore restocking commencing at the end of September along with a reverse in sentiment appears to have led to a relative rate improvement with the BDI currently at 1,026. Total operating expenses increased to $74.6 million for the three months ended September 30, 2012 from $71.0 million for the three-month period ended September 30, 2011. Vessel operating expenses were $28.3 million for the third quarter of 2012 compared to $26.1 million for the same period in 2011. The slight increase in vessel operating expenses was primarily due to the increase in the size of our fleet, as well as higher expenses related to crewing and maintenance for the third quarter of 2012 versus the same period in 2011. Depreciation and amortization expenses slightly increased to $35.0 million for the third quarter of 2012 from $34.4 million for the third quarter of 2011 as a result of the growth of our fleet. General, administrative and management fees decreased to $8.6 million in the third quarter of 2012 from $8.8 million in the third quarter of 2011. The decrease was primarily due to lower non-cash compensation offset by slightly higher third-party management fees due to the growth of our fleet and higher office-related expenses. 2 Daily vessel operating expenses, or DVOE, increased to $4,956 per vessel per day during the third quarter of 2012 as compared to $4,673 per vessel per day for the third quarter of 2011, mainly due to higher expenses related to crewing and maintenance. We note that our third quarter of 2012 DVOE is below our budget set forth at the beginning of the year. We believe daily vessel operating expenses are best measured for comparative purposes over a 12-month period in order to take into account all of the expenses that each vessel in our fleet will incur over a full year of operation. Based on estimates provided by our technical managers and management’s expectations, our DVOE budget for the fourth quarter of 2012 is $5,200 per vessel per day on a weighted average basis for the 53 vessels in our fleet, excluding vessels owned by Baltic Trading Limited. John C. Wobensmith, Chief Financial Officer, commented, “During the third quarter, we enhanced our financial flexibility by entering into agreements to amend the Company’s three credit facilities. Specifically, we eliminated the scheduled amortization payments and extended the existing waivers for both the maximum leverage ratio covenant and the interest coverage ratio covenant for each facility through and including the quarter ending December 31, 2013. The ongoing support we have received from our lending group in a challenging drybulk market continues to serve as a core differentiator as we remain dedicated to maintaining a strong financial platform for the benefit of the Company and its shareholders.” Financial Review: Nine Months 2012 The net loss attributable to Genco was $99.3 million or $2.40 basic and diluted loss per share for the nine months ended September 30, 2012, compared to net income attributable to Genco of $25.1 million or $0.71 basic and diluted earnings per share for the nine months ended September 30, 2011. Voyage revenues decreased to $174.7 million for the nine months ended September 30, 2012 compared to $292.6 million for the nine months ended September 30, 2011. EBITDA was $70.4 million for the nine months ended September 30, 2012 versus $191.8 million for the nine months ended September 30, 2011. TCE rates obtained by the Company decreased to $10,218 per day for the nine months ended September 30, 2012 from $17,935 per day for the nine months ended September 30, 2011, mainly due to lower rates achieved for our vessels during the first nine months of 2012 as compared to the prior year period as well as the operation of a greater number of smaller class vessels. Total operating expenses were $220.4 million for the nine months ended September 30, 2012 compared to $206.4 million for the nine months ended September 30, 2011, and daily vessel operating expenses per vessel were $5,040 versus $4,706 for the comparative periods, mainly due to higher maintenance and crew related expenses. Liquidity and Capital Resources Cash Flow Net cash used in operating activities for the nine months ended September 30, 2012 was $4.0 million versus $121.3 million of net cash provided by operating activities for the nine months ended September 30, 2011. The decrease in cash provided by operating activities was primarily due to a net loss of $108.9 million for the first nine months of 3 2012 compared to net income of $23.4 million for the same period of 2011, which resulted from lower charter rates achieved in the first nine months of 2012 versus the prior year period for the majority of the vessels in our fleet. Net cash used in investing activities for the nine months ended September 30, 2012 and 2011 was $3.2 million and $100.4 million, respectively.The decrease was primarily due to fewer funds used for purchases of vessels during the first nine months of 2012 compared to the same period in 2011. For the nine months ended September 30, 2012, cash used in investing activities primarily related to the purchase of fixed assets in the amount of $1.9 million and vessel related equipment totaling $0.9 million. For the nine months ended September 30, 2011, cash used in investing activities predominantly related to purchases of vessels in the amount of $98.9 million. Net cash used in financing activities was $132.9 million during the nine months ended September 30, 2012 as compared to $39,000 during the nine months ended September 30, 2011.The increase in cash used in financing activities was primarily due to the Company prepaying an aggregate of $99.9 million under its agreements to amend the 2007 Credit Facility, the $253 Million Term Loan Facility and the $100 Million Term Loan Facility in August 2012 as well as making a scheduled debt repayment under the 2007 Credit Facility of $48.2 million in July 2012. This was offset by $49.9 million of net proceeds provided by our follow-on offering in February 2012. Cash used in financing activities for the first nine months of 2012 consisted of $118.6 million repayment of debt under the 2007 Credit Facility, $40.6 million repayment of debt under the $253 Million Term Loan Facility, $15.4 million repayment of debt under the $100 Million Term Loan Facility, $4.3 million of deferred financing costs and the $3.9 million dividend payment of our subsidiary, Baltic Trading Limited, to its outside shareholders. Cash used in financing activities during the first nine months of 2011 mainly consisted of $21.5 million of proceeds from the $253 Million Term Loan Facility related to the Bourbon vessels acquired and $40.0 million of proceeds from the $100 Million Term Loan Facility related to the Metrostar vessels acquired offset by the following uses of cash: $37.5 million repayment of debt under the 2007 Credit Facility, $14.8 million repayment of debt under the $253 Million Term Loan Facility, $3.2 million repayment of debt under the $100 Million Term Loan Facility and the $5.6 million dividend payment of our subsidiary, Baltic Trading Limited, to its outside shareholders. Capital Expenditures We make capital expenditures from time to time in connection with vessel acquisitions. Excluding Baltic Trading Limited’s vessels, we own a fleet of 53 drybulk vessels, consisting of nine Capesize, eight Panamax, 17 Supramax, six Handymax and 13 Handysize vessels, with an aggregate carrying capacity of approximately 3,810,000 dwt. In addition, our subsidiary Baltic Trading Limited currently owns a fleet of nine drybulk vessels, consisting of two Capesize, four Supramax, and three Handysize vessels with an aggregate carrying capacity of approximately 672,000 dwt. In addition to acquisitions that we may undertake in future periods, we will incur additional expenditures due to special surveys and drydockings for our fleet. We estimate 4 that one of our vessels will complete drydocking in the fourth quarter of 2012. We further anticipate that ten of our vessels will be drydocked in 2013. We estimate our drydocking costs for our fleet, excluding the vessels owned by Baltic Trading Limited, through 2013 to be: Q4 2012 Estimated Costs (1) $0.0 million $7.8 million Estimated Offhire Days (2) 2 (1) Estimates are based on our budgeted cost of drydocking our vessels in China.Actual costs will vary based on various factors, including where the drydockings are actually performed.We expect to fund these costs with cash from operations.The Genco Hunter drydock concluded on October 2, 2012.The majority of the costs associated with this drydock were incurred during the third quarter of 2012. (2) Assumes 20 days per drydocking per vessel.Actual length will vary based on the condition of the vessel, yard schedules and other factors.Included in the total estimated offhire days is the fourth quarter of 2012 portion of the Genco Hunter drydock which amounted to two days. The Genco Carrier, Genco London, Genco Thunder and Genco Surprise completed their respective drydockings during the third quarter of 2012, while the Genco Hunter commenced its drydocking on September 19, 2012 and completed the same during the fourth quarter, on October 2, 2012.The vessels were on planned offhire for an aggregate of 71.4 days in connection with their scheduled drydockings at a cumulative cost of approximately $3.3 million for the third quarter of 2012. 5 Summary Consolidated Financial and Other Data The following table summarizes Genco Shipping & Trading Limited’s selected consolidated financial and other data for the periods indicated below. Three Months Ended Nine Months Ended September 30, 2012 September 30, 2011 September 30, 2012 September 30, 2011 (Dollars in thousands, except share and per share data) (Dollars in thousands, except share and per share data) (unaudited) (unaudited) INCOME STATEMENT DATA: Revenues: Voyage revenues $ Service revenues Total revenues Operating expenses: Voyage expenses Vessel operating expenses General, administrative and management fees Depreciation and amortization Total operating expenses Operating (loss) income ) ) Other (expense) income: Other (expense) income ) 31 ) ) Interest income 49 Interest expense ) Other expense: ) (Loss) Income before income taxes: ) ) Income tax expense ) Net (loss) income ) ) Less: Net loss attributable to noncontrolling interest ) Net (loss) income attributable to Genco Shipping & Trading Limited $ )
